DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, filed 11/22/2021, have overcome all rejections of claims over the prior art.  The rejections of Claims 56-59 based on Quick et al and Quick et al in view of Laviolette et al have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Quick et al is the closest prior art. The prior art fails to disclose or fairly suggest a paperboard structure comprising a barrier coating layer on a first major side, wherein said barrier coating layer comprises a binder having the claimed glass transition and a pigment, wherein a ratio of binder to pigment is at least 1:2 by weight, wherein at least 60 percent by weight of the pigment is comprised of particles having a particle size less than 2 microns. Quick et al discloses that pigments are optional, and in the only example wherein pigment is added, the ratio of binder:pigment is significantly less than 1:2. Hayes, also used in some rejections, discloses that the inventive coating comprises 60-95 wt-% pigment and 4-20 wt-% copolymer binder, again teaching a ratio of binder:pigment significantly less than 1:2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748